Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El apelante en este caso inició en la Corte de Distrito de Guayama un pleito de divorcio contra su esposa. La apela-*853ción interpuesta lo lia sido contra nna orden denegando nna moción en la qne se interesaba el traslado del caso de la Corte de Distrito de'Gnayama para qne el juicio se celebrara en la de San Jnan. Los fundamentos en qne descansa la orden de la corte por la qne se deniega el traslado solicitado, son: (1) qne pnesto qne la apelante presentó en primer término una moción de insolvencia para litigar como pobre ello cons-tituye nna comparecencia general y sumisión ante la Corte de Distrito de Guayama, y (2) qne la apelante demostró en debida forma qne fuese residente de San Jnan.
El expediente ni muestra con precisión la fecha en qne se radicó la moción de traslado, ni tampoco la fecha en qne la solicitud de declaración de insolvencia para litigar como po-bre fuese archivada. La solicitud para litigar como insolvente aparece antes de la moción de traslado, a pesar de qne la fecha de la solicitud para litigar in forma pauperis es posterior a la de la moción de traslado. La corte dice qne el primer paso dado por el apelante fné el de solicitar el per-miso para litigar in forma pauperis. Es más qne probable qne tanto la solicitud, como la moción y contestación de la apelante se radicaron todas al mismo tiempo. Si estos docu-mentos fueron presentados conjuntamente, entonces carece de importancia el qne la solicitud para litigar in forma pau-peris se haya colocado en primer término en orden de tradi-ción en la Corte de Distrito de Guayama. Todos ellos fueron presentados con el propósito de que fuesen considerados con-juntamente. Bajo el supuesto de qne la solicitud para litigar in forma pauperis estuviese fechada con un día de antelación, no puede decirse que constituya una comparecencia, sino más bien una petición para que se le permita a la parte peticio-naria comparecer y litigar sin necesidad de satisfacer ,las costas que se irroguen. No es un paso en el pleito que caiga bajo las disposiciones del artículo 77 del Código de Enjui-ciamiento Civil. Aun cuando se considerase como compare.-ceneia el único paso dado por la demandada fué el de pedir el traslado del pleito, precisamente el caso exceptuado en el *854citado artículo 77. Nosotros entendemos que la solicitud para litigar in forma pauperis no cae ni dentro de la letra, ni dentro. del espíritu del citado artículo 77 de nuestro vigente Código de Enjuiciamiento Civil.
La corte inferior al denegar la moción de traslado dice que la presunción es de que la esposa vive donde reside su esposo. Sin embargo, la esposa demandada en este caso pre-sentó una declaración jurada de méritos en la que hace cons-tar que su residencia es la de San Juan.' Esta manifestación podría ser una conclusión de derecho si en realidad de verdad ella y su esposo tuviesen distintas residencias materiales. Nos inclinamos a creer que esta manifestación de la deman-dada es una manifestación de hechos a menos que se hubiera en alguna forma demostrado que su. marido tuviese otro domicilio que no fuese el de San Juan. Pudiérase sacar una inferencia de esta naturaleza de la presunción de que las partes en un pleito residen en el sitio en que éste se radica. En este caso, sin embargo, en el juramento de la demanda se hace constar que el marido reside accidentalmente en Grua-yama. Esto no lo dice ante un notario de Gruayama, sino ante un notario de San Juan.
Pero aun hay algo más que aparece del récord que indica que la mujer ha hecho una manifestación de hecho cuando dijo que vive en San Juan. En su declaración jurada mani-fiesta que un pleito anterior fué iniciado en su contra en San Juan y aquí resuelto a su favor en septiembre 20 de 1916. El presente pleito fué incoado en enero de 1917. Es de pre-sumirse que las partes vivían en San Juan a la época en que se dictó la sentencia y nada hay que revele que cambiaran luego de domicilio. Ambas partes prestaron su declaración jurada ante' el propio notario en San Juan. El diligencia-miento de la citación con copia de la demanda a la demandada se llevó a cabo en San Juan. Los abogados residen en San Juan. ^La demanda se ha fechado en San Juan para Grua-yama; y según ya hemos visto, el demandante sólo reside accidentalmente en Gruayama.
*855Ahora, si hubiese tenido la corte dadas respecto al domi-cilio de la demandada en San Jnan pudo haber dado los pasos precisos para cerciorarse de la verdad. El expediente en su totalidad nos revela que ambas partes residen en San Juan. Creemos que la moción de la demandada se ajusta suficiente-mente a las disposiciones de la ley, aunque hubiera sido mucho mejor si ella en su declaración jurada hubiese hecho constar que su marido estaba domiciliado en San Juan.
La orden apelada debe ser revocada y ordenarse el tras-lado solicitado.

Revocada la resolución apelada y ordenado el traslado del pleito.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.